Citation Nr: 0621278	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for an effective date prior to June 10, 1999, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The veteran, who had active 
service from November 1942 to December 1945, appealed that 
decision to the Board and the case was referred to the Board 
for appellate review.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an effective date prior to June 10, 
1999, for the grant of service connection for PTSD.  However, 
since the veteran did not timely appeal a September 1999 
rating decision that assigned an effective date of June 10, 
1999, for the grant of service connection for PTSD, the 
veteran is required to submit new and material evidence in 
order to reopen his claim for an effective date prior to June 
10, 1999, for the grant of service connection for PTSD. 

Before the Board can adjudicate this claim, however, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The RO attempted to comply with these 
provisions in a letter sent to the veteran in October 2003.  
However, in light of a recent decision by the United States 
Court of Appeals for Veterans Claims (Court), the Board finds 
that this letter constitutes insufficient notice.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with the 
VCAA with regard to new-and-material-evidence claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.

Unfortunately, the October 2003 letter did not notify the 
veteran of the evidence and information that is necessary to 
reopen his claim for an effective date prior to June 10, 
1999, for the grant of service connection for PTSD.  This 
letter also failed to notify the veteran of the evidence and 
information that is necessary to establish the underlying 
claim for an earlier effective date for the grant of service 
connection for PTSD.  Therefore, the veteran should be 
provided with a proper notice letter that complies with Kent.  

Next, it appears that the RO failed to comply with the 
Board's prior remand instructions concerning the adjudication 
of a claim involving clear and unmistakable error (CUE).  In 
particular, the RO was instructed to adjudicate the 
inextricably intertwined issue of whether there was CUE in 
the September 1999 rating decision in assigning June 10, 
1999, as the effective date for the grant of service 
connection for PTSD.  The veteran was then to be notified of 
the decision and of his appellate rights.  Thereafter, if the 
veteran expressed disagreement with the decision and 
submitted a Substantive Appeal after the issuance of a 
Statement of the Case, the issue of CUE was to be returned to 
the Board along with the effective date issue currently on 
appeal.  

However, instead of properly adjudicating the issue of CUE in 
a separate rating decision, which the veteran could appeal, 
the RO merely included this issue in a Supplemental Statement 
of the Case issued in April 2006 before forwarding the case 
to the Board for review.  Therefore, the RO should issue a 
rating decision which includes the separate issue of whether 
there is CUE in the September 1999 rating decision in 
assigning June 10, 1999, as the effective date for the grant 
of service connection for PTSD.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders.")

Accordingly, the case is remanded to the RO for the following 
action:

1.  Development contemplated by the VCAA 
should be undertaken, including informing 
the veteran of the provisions of the 
VCAA.  The RO should send the veteran a 
corrective VCAA notice letter that 
explains the meaning of "new" and 
"material" evidence, and describes the 
particular type of evidence necessary to 
substantiate any elements that were found 
to be insufficiently shown at the time of 
the prior final VA denial.  The veteran 
should be informed -- based on the final 
September 1999 rating decision which 
assigned an effective date of June 10, 
1999, for the grant of service connection 
of PTSD -- of the specific information 
and evidence not of record (1) that is 
necessary to reopen his claim, (2) that 
VA will seek to obtain, and (3) that he 
is expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should formally adjudicate the 
inextricably intertwined claim of whether 
there is CUE in the September 1999 rating 
decision in assigning June 10, 1999, as 
the effective date for the grant of 
service connection for PTSD.  The veteran 
should be notified of the decision and of 
his appellate rights.  If the veteran 
expresses disagreement with the decision 
and submits a Substantive Appeal after 
the issuance of a Statement of the Case, 
this issue should be returned to the 
Board along with the earlier effective 
date issue currently on appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


